UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6604


ERNEST FREDERICK HODGES,

                Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden of FCC Petersburg,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01523-LMB-JFA)


Submitted:   August 25, 2014                  Decided:    August 28, 2014


Before WILKINSON and     DUNCAN,    Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Frederick Hodges, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest        Frederick      Hodges,    Jr.,     a    federal       prisoner,

appeals the district court’s orders denying relief on his 28

U.S.C. § 2241 (2012) petition and denying his Fed. R. Civ. P.

59(e) motion to alter or amend the judgment.                      The district court

initially treated Hodges’ pleading as a successive 28 U.S.C.

§ 2255 (2012) motion and dismissed it on that basis.                              In the

order denying the motion to alter or amend the judgment, the

district     court    held        that   the    relief     Hodges       seeks    is     not

available under § 2241.             We have reviewed the record and find no

reversible       error.      Accordingly,         although       we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court in its order denying the Rule 59(e) motion.

Hodges v. Wilson, No. 1:13-cv-01523-LMB-JFA (E.D. Va. Feb. 12,

2014).     Hodges’        motion    to    place    the   appeal        in   abeyance    is

denied.     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented      in    the     materials

before    this    court     and    argument     would    not     aid    the    decisional

process.

                                                                                 AFFIRMED




                                            2